United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 29, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10604
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                       BARBARA ANTONIE FISK,

                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CR-185
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges:

PER CURIAM:*

     Barbara Antonie Fisk appeals her concurrent 46-month prison

sentences imposed following her guilty–plea conviction of three

counts of mail fraud, in violation of 18 U.S.C. § 1341.

     Fisk’s sentence was based largely on a determination, under

U.S.S.G. § 2B1.1(b)(1)(G), that she had caused $293,084.94 in

losses to insurance companies that she had defrauded through the

use of fictitious and altered receipts and other documents, by

causing fires to be set, and by causing a hot-water heater to

malfunction.   She contends that the sentencing evidence, as set



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10604
                                     -2-

forth in the Presentence Report (PSR), was inadequate to establish

the loss figure and was based on unsupported assertions by an ATF

Agent, S. Whittaker.         Fisk also argues that the district court

erred by counting legitimate portions of insurance claims as loss

amounts, instead of counting only those portions of claims that

were deemed to be fraudulent.

      A sentence imposed in the advent of United States v. Booker,

543 U.S. 220   (2005),    will   generally    be   affirmed   if   it    is

“reasonable.”      United States v. Mares, 402 F.3d 511, 517-20 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).          After Booker, we still

review the district court’s application of the Guidelines de novo

and factual findings for clear error.       See United States v. Lewis,

476 F.3d 369, 389 (5th Cir. 2007).               “The sentencing judge is

entitled to find by a preponderance of the evidence all the facts

relevant to the determination of a Guidelines sentencing range.”

Id.

      “‘Actual loss’ means the reasonably foreseeable pecuniary harm

that resulted from the offense.”         § 2B1.1, comment. (n.3(A)(i)).

“The court need only make a reasonable estimate of the loss.                The

sentencing judge is in a unique position to assess the evidence and

estimate the loss based upon that evidence.            For this reason, the

court’s loss determination is entitled to appropriate deference.”

Id., comment. (n.3©).         “In resolving any dispute concerning a

factor important to the sentencing determination, the court may

consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its
                                   No. 06-10604
                                        -3-

probable accuracy."      U.S.S.G. § 6A1.3(a), p.s.              “A district court

‘may adopt the facts contained in a [PSR] without further inquiry

if those facts have an adequate evidentiary basis with sufficient

indicia of reliability and the defendant does not present rebuttal

evidence or otherwise demonstrate that the information in the PSR

is unreliable.’”       United States v. Valdez, 453 F.3d 252, 262 (5th

Cir.) (citation omitted), cert. denied, 127 S. Ct. 456 (2006).

When a district court relies on such PSR information, the defendant

has the burden to show that it is materially untrue.                   Id.; see §

6A1.3, p.s.

       In arriving at the loss figure in Fisk’s case, the district

court reasoned that the Government discharged its burden of proof

by showing that at least some portion of each of 10 insurance

claims by Fisk was fraudulent.          The court indicated that the burden

then   shifted    to   Fisk   to    show      that   certain    portions   of   each

insurance claim was legitimate, but Fisk submitted no evidence to

make such a showing.      The court’s reasoning was sound, because an

insured   party    generally       is   not    entitled    to   benefit    from   an

insurance contract when that party has inflated or exaggerated his

claims or has otherwise engaged in fraud.                 See, e.g., Chaachou v.

American Century Ins. Co., 241 F.2d 889, 892 (5th Cir. 1957);

Kulubis v. Texas Farm Bureau Underwriters Ins. Co., 706 S.W.2d 953,

955 (Tex. 1986); see also TEX. INS. CODE § 551.104(b)(2).

       Fisk’s assertions that the loss figure was supported only by

the conclusional assertions of Agent Whittaker is contradicted by

the record.       Whittaker’s report of Fisk’s history of insurance

fraud was painstakingly thorough and was based both on documents
                           No. 06-10604
                                -4-

seized from Fisk’s homes and through grand-jury subpoenas and on

interviews with named and unnamed witnesses.    The information was

more than sufficient to warrant the loss calculation.   See Valdez,
453 F.3d at 262; United States v. Gracia, 983 F.2d 625, 629-30 (5th

Cir. 1993).

     Fisk also contends that the district court erred in applying

a two-level increase through an arson “cross-reference” in the

fraud guideline.   See § 2B1.1(c)(2); U.S.S.G. § 2K1.4(a)(3).   This

increase was based on a determination that Fisk had committed arson

with respect to a storage shed that burned on January 28, 2001, a

fire for which Fisk had filed an insurance claim.   Fisk argues that

the sentencing information was insufficient to show that she

committed arson.    She is incorrect.     The PSR showed that the

January 2001 storage-shed was very similar to a July 1999 fire at

another storage shed rented by Fisk; that investigations of each

could not rule out arson as a cause; that, after both fires, Fisk

allegedly discarded destroyed items before the insurance agent

arrived; that the loss claims after both fires was based at least

partially on fraudulent and altered receipts; that Fisk’s property

policy was set to expire only two weeks after the January 28, 2001

fire; that at least one named witness testified that Fisk had told

him that she started a fire in one of her houses and solicited him

to start a fire in another of her residences.   The district court

did not clearly err in concluding that this circumstantial evidence

supported a determination that Fisk started the January 28, 2001

fire.   See Lewis, 476 F.3d at 389.
                                  No. 06-10604
                                       -5-

       The January 28, 2001 arson fire was at least arguably part of

a “common scheme or plan” to commit insurance fraud, as set forth

in the indictment counts.         See § 2B1.1(a)(1)(A) and (2), (c)(2); §

2K1.4(a)(3); U.S.S.G. § 1B1.3, comment. (n.9).                 The 2001 fire

reflected a “common purpose” and “similar modus operandi” to the

1999 storage-shed fire and two subsequent fires at Fisk’s homes.

See § 1B1.3, comment. (n.9(A)).           Because the guidelines require

that    an   amount-of-loss         calculation     should    be    “grouped,”

see    U.S.S.G.   §   3D1.2(d),    the   district   court    did   not    err   in

concluding    that    the   arson     cross-reference    applied     in    these

circumstances.

       The judgment of the district court is AFFIRMED.